DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-12, 18, 19, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2004/0053496) in view of Nishitani (4,830,891) and alternatively in further view of Mukae (2017/0247794). 
Choi teaches a method of depositing iridium using ALD including a process consisting essentially of exposing the substrate sequentially to an iridium precursor and excited hydrogen, see Fig. 2 and related text, particularly [0009-10], [0034-36], the process occurring at room temperature to 700 degrees C [0035].
Choi exemplifies various iridium precursors and particularly teaches iridium halides [0036], but does not exemplify iridium hexafluoride.
Nishitani teaches a selective deposition method for forming a metal film comprising exposing a substrate surface to IrF6 and H2 (claims 4 and 5) (col 9, lines 12-60; col 13, lines 19-24) in order to form an iridium containing film.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the IrF6 of Nishitani in the method of Choi as Choi generally teaches halides but fails to exemplify any such compounds and Nishitani teaches that IrF6 is an operable vapor deposition precursor.
In regard to the temperature, the Office initially holds that the teaching of room temperature is sufficiently close to “below room temperature” as claimed to support a case of prima facia obviousness.  Citation per MPEP 2144.05 I. was previously cited in that similar ranges are expected to produce/have similar properties.
In this case, one would not expect an appreciable difference between “room temperature” and “below room temperature”, particularly wherein “below” includes values infinitesimally smaller than “room temperature”.  Furthermore, room temperature is not an exact temperature, but generally a range in itself, therefore the teachings further support that “below room temperature” is reasonably close to “room temperature” particularly wherein room temperature is not a single, finite point.
Further, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.   Also, as per MPEP 2144.05 II. A. (emphasis added) “Generally, differences in ...temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ...temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In this case, the specification teaches a broader range without any support for a criticality of the claimed range.
In addition/alternative, Mukae teaches an ALD deposition system and process, and that it is useful to cool a substrate in an ALD process to room temperature or even below in order to enhance adsorption [0072, 83].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the temperature of the substrate in the process of Choi even below room temperature as Mukae teaches that such temperatures are favorable for adsorption in an ALD process, and further teaches supporting structure to carry out the control of temperature and cooling.  It is further noted that while Choi teaches a range starting at room temperature, as per MPEP 2144.05 I. “A range can be disclosed in multiple prior art references instead of a single prior art reference depending on the specific facts of the case”. Here, there is  motivation to enhance adsorption as per Mukae, Choi’s range is not limiting and, as noted, Mukae teaches structure to support such temperature range control.
Regarding claims 9 and 18, the prior art is silent on amount of Ir in the film, but to the extent that the prior art and instant claimed method follow the same steps of applying IrF6 and H2 to a substrate at the same temperature, it necessarily follows that the same film is formed with the same iridium content and essentially no fluorine atoms.  There are no specific further conditions described in the specification beyond the steps that are obvious over the prior art to set forth the claimed Ir/F contents.
Regarding claims 10 and 11, Choi is silent on any mixed substrate but Nishitani teaches that an iridium layer is operably deposited selectively on a substrate of first material over a second material, wherein the first material is Si and the second material is silicon oxide (col 13, lines 24-35).
Regarding claim 12, based on teaching of selectivity it is understood that the film deposition rate is higher on the first over the second material, but the teachings are silent on any specific correlation.  However, as per claim 9 since the methods teach the same steps, and further, since the first and second materials of the prior art are further the same, one would expect the same results of a 15 times greater deposition on the first material than the second material as claimed.  Again, the specification does not provide and wherein one would consider that the results would differ from the prior art.
Regarding claim 19, all elements of the claim are taught as per above, the reactants as per claim 1, the selectivity and surfaces as per claims 10 and 11, and the fluorine content as per claims 9 and 18.
Regarding claim 23, Choi teaches a hydrogen plasma [0035-38].
Regarding claim 24, Choi is silent on a type of plasma, however, examiner takes Official Notice that both ICP and CCP are well-known methods of producing plasma in the vapor deposition art.  To apply either would have been an obvious modification of the process, and there is no particular criticality wherein each one is claimed.
Regarding claim 26, the arguments over temperature are applied above and will not be repeated.  Mukae specifically does not teach a lower limit and therefore overlaps the claimed range, but, in any case, the teachings of Choi are sufficiently close to the claimed range as argued above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Nishitani and alternatively Mukae, in further view of Mills and/or Fu.
While Choi does teaches activated hydrogen, understood to include radicals, the teachings do not include the use of a hot wire to form hydrogen for the process,.
Fu teaches that in an ALD process, hydrogen radicals (i.e. excited hydrogen) are operably formed using a hot wire [0082] and Mills teaches that atomic hydrogen is operably formed for a vapor deposition process using a hot wire [0130, 161].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the method of forming atomic and/or excited hydrogen in the process of Choi using the methods of Mills and/or Fu as each/either method teaches a viable method of forming an excited and/or atomic hydrogen which is useful in the process of Choi.

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.  
	Applicants share the declaration of the inventor and state that they are well aware of the requirements.  The Office does not take the position that any arguments in the declaration are made in bad faith, but merely that it is routine to consider the source of any declaration.  It is particularly noted that the affidavit provides opinions of the inventors.  It is merely a matter of opinion when stating the viewpoint that one of ordinary skill in the art would have and in this case the opinion would reasonably be seasoned by the impact of filing for a patent.  
	The Office maintains initially that the teachings of Choi and Nishitani sufficiently teach the claimed subject matter and that the variation of temperature is within ordinary skill in the art and that further such differences in temperature do not set forth patentability – particularly wherein the temperature is not noted as critical.
	In any case, the Office has further applied the teachings of Mukae as per above, teaching that it is beneficial to cool the substrate during an ALD process to enhance adsorption.  This obviates applicant arguments about the lack of operability of lowering the temperature below room temperature and further provides a motivation to do so.
	There is no evidence submitted with the declaration to support the opinion that one of ordinary skill in the art would expect a significant difference between room temperature and below room temperature.  In spite of applicants arguments, the declaration is not in fact “evidence” but actually (albeit expert) opinion.
	In regard to the new claims, all claims are herein examined but further differen-tiation may lead to restriction based on type of radical generation (hot wire or plasma).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715